                                Case 2:20-cv-00130-TS-CMR Document 1 Filed 02/26/20 Page 1 of 1

JS 44 (Rev. 08118)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the ipformation contained herein ,nyither replace nor supplci;nent the 111,ing and service of p\eadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Jud1c1al Conference of the United States mSeptember 1974, 1s required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SJ.'/l INSTRUCT/ONS ON NI:','(/' /'AOh' Of' 1'HIS FO/IM.)

I. (a) PLAINTIFFS                                                                                              Fr?£1Pm.I?~~~CHANT SERVICES, LLC,             a Florida limited liability
ONYX LIFESTYLE LTD, a United Kingdom company                                                                   company; ONE CONCIERGE, LLC, a Utah limited liability company;
                                                                                                               and DOES 1 TO 25,                                                                         l
      (b) County ofResidcnce of First Listed Plaintiff               United Kingdom                             County ofResidencc of First Listed Defendant      IA                               -bzi4
                                   (liXC'li/'1' IN U.S. l'/.AINT/FF~.'ASliS)                                                              (IN U.S. l'l.AINTWI•' CAS/iS ONl.Y)
                                                                                                                 NOTE:       JN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                             THE TRACT 01' LAND INVOLVED.

      ( c) Attorneys (Firm Name, Acldm.i, and Jill£Jlhpne Njm1ber:10                                              Attorneys (If Known)
    Fiilmore Spencer LLC                      \8v1 J 42ti· 620
    3301 N. University Avenue
    Provo, UT 84604

II. BASIS OF JURISDICTION (Plm·ean "X" In One/JoxOnly)                                              Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" 111 011e noxfor Plaintiff
                                                                                                             (For /)lver.rlly Ca.tes 011/y)                                          a11d 011a Box for Defenda111)
Cl I U.S. Oorcmmont                      0 3 Federal Qul'Stion                                                                             PTF        DEF                                              PTF       DEF
        Plaintiff                                  (U.S. Gowmmem Nol Cl /'arty)                         Citizen of This State             0 I         CJ     I   lncorpomlcd or Principal Place         CJ 4 CJ 4
                                                                                                                                                                   ofBusincss In This State

Cl 2 U.S. Oovomment                      ~ 4 Diversity                                                  Citizen of Anothor State            0 2       ~          Jncorporntod and Principal Place         OS        CJS
        Defondam                                   (lndicala C//izmihip of l'artie.i in //em Ill)                                                                   of Business In Another State

                                                                                                        Cilizon or Subject of a             ~ 3       0          Forcign Nation                           CJ 6      0 6
                                                                                                          Forei n Count

l
         .
IV NATURE OF SUIT (/'/ace an "X" In 011a Box Only)
               C   •"ttKmCJ'                                        Tflll'l">l                                                    NAl.'rv
                                                                                                                                                       Cl'ICk here flor: Nuture ors, ult· cod~ Descnot1ons.
                                                                                                                                                        IP               •v                 'HKR~TAI rn..-....    ""'Ji    I

0 II 0 Insurance                        PERSONAL INJURY                     PERSONAL INJURY             CJ 625 Drug Related Seizure              o 422 Appeal 28 use 158                 CJ 37SFalse Claims Act
0 120 Marino                         CJ 310 Airplane                     0 365 Personal Injury •                of Property 21    use 881        CJ 423 Withdrawal                       CJ 376 QuiT11111 (J J use
 0 130 Miller Act                    CJ 31 S Airphmc' Producl                   Product Liability       CJ 690 Other                                    28 USC 157                              3729(a))
 CJ 140 Negotiable Instrument                 Liability                  CJ 367 Health CllTC/                                                                                            CJ 400 State Reapportionment
 0 ISO Recovery of Overpayment 0 320 Assault, Libel &                           Pharmaceulicel                                                                         Dil'".:!LllN,·
                                                                                                                                                                                         CJ 410 AntitruSt
           & Enforcement of Judgment          Slander                           Personal Injury                                                  CJ 820 Copyrights                       O 430 Banks and Bankins
 CJ l SI Mediettre Act               0 330 Federal Employers'                   Product Liabllity                                                0 830 Patent                            0 450 Commerce
 CJ 152 Recovery of Defaulted                 Liability                  CJ 368 Asbestos Personal                                                0 835 Patent • Abbreviated              0 460 Deportation
           Student Loans             CJ 340 Marino                               Injury Product                                                         New Orug Application             CJ 470 Riieketcor lnOucnced and
           (Excludes Veterans)       0 345 Marine Product                        Liability                                                       0 840 Tmdemark                                 Corrupt Organiutions
                                                                                                                       Au . . u
 0 153 Recovery of Overpayment                Liability                    PERSONAL PROPERTY                                                        ..:ru   rA   ~v•     1~
                                                                                                                                                                                         CJ 480 Consumer Credit
           of Veteran's Benefits     Cl 350 Motor Vehicle                0 370 Other Fmud               0 710 Fnir Labor Standards               0 861 HIA (139SfT)                      0 485 Telephone Consumer
 0 160 Stockholders' Suits           0 355 Motor Vehicle                 0 371 Truth in Lending                Act                               0 862 Black Lung (923)                         Protection Act
 !l'f. 190 Otl1ct ConlrnCl                   Product Liability           CJ 380 Other Penromil          0 720 Labor/Management                   0 863 DIWC/DIWW (405(g))                0 490 Cable/Sat TV
 CJ 195 Contract Product Liability 0 360 Other Personal                         Property Damage                Rclalions                         0 864 SSID Title XVI                    0 850 Securities/Commodities/
 CJ 196 Franchise                            Injury                      0 385 Property Damage          0 740 Railway Labor Act                  Cl 865 RSI (405(g))                             Exchange
    ..                               0 362 Pmomil lnjuiy •
                                             Medical Malomcticc
                                                                                Product Liability       0 751 Family Md Medical
                                                                                                               Leave Act
                                                                                                                                                                                         0 890 Other Statutory Actions
                                                                                                                                                                                         0 89 l Agricultural Acts
I          REAL PROPERTY                  CML RIGH'l'S                     PRl~ONER       PETITIONS     0 790 Other Labor Litigation                lll':DERAL TAX surrs                 CJ 893 Environmental Ma"ers
 0 210 Land Condemnation             CJ 440 Other Civil Rights                 llnbeiis Corpm1          0 791 Employee Retirement                0 870 Taxes (U.S. Plaintiff             0 895 Freedom of lnfomuuion
 0 .220 Forcclosurc                  0 441 Voting                        0     463 Alien Detnlneo             Income Security Act                      or Dcfcnd1111t)                           Act                       ..
 q _230 Rent Loaso & Ejcctmcnt       0 44 2 Employment                   0     SIO Motions to Vacate                                             0 871 IRS-Third Party                   CJ 896 Arbitration
 0 240 Torts to Land                 0 443 Housing/                                Sentence                                                            26 USC 7609                       0 899 Administrative Procedure
 0 245 Tort Product Liability                Acwmmodations               CJ    530 General                                                                                                      Act/Review or Appeal of
 CJ 290 All Other Real Property      0 445 Amer. w/Disabilitics -        0     535 Death Penalty                ll\fMl"'DATION                                                                  Agency Decision
                                             Employment                        Other:                   0 462 Naturalization Application                                                 0 950 Constiiutlonality of
                                     CJ 446 Amer. w/Oisabilities •       0     540 Mandamus & Other     0 465 Other lmmi1J111lion                                                                State Statutes
                                             Other                       0     550 Civil Rigllls              Actions
                                     0 448 Education                     0     SSS Prison Condition
                                                                         0     560 Civil Detainee -
                                                                                   Conditions of
                                                                                   Conflnemont
V. ORIGIN (t'lacea11              "X"111011e1Jox011tyJ
~I Original                    CJ 2 Removed from              CJ 3      Remanded from               0 4 Reinstated or       0 5 Transferred from                 CJ 6         ~ultidistrict       CJ 8 Multidistrict
             Proceeding             State Court                         Appellate Court                 Reopened                Another District                              Litigation •             Litigation •
                                                                                                                                    (.ipec · ~                                Transfer                Direct File
                                             Cite the U.S. Civil Statute under which you are filing (IJo 1101 c/te)11risdlctio11a/ slall/les unless dfrers/ty):
                                             28 U.S.C.1332                                .·
VI. CAU SE OF ACT ION                      t:B~n:'-'ef~d-=-e;;,.;sc-:;ri..:..ft'="io;.;n...,o7
                                                                                             fc-a-us-c:-----...._--------------------------
                                             breach o contract (3rd party beneficiary), conversion, Interference with contract, constructive trust etc.
    VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                             DEMAND$                        CHECK YES only if demanded in ~omplaint:
         COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                     1,566,868.00                 JURY DEMAND:          l!( Yes    ONo
    VIII. RELATED CASE(S)
                           (See /11.1/nicli11m):
          IFANY                                  JUDGE                                                                                              DOCKET NUMBER
    ~ATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    02/26/2020                                                                Isl Barnard N. Madsen
.FOR OFFICE USE ONLY
      ·~ECEIPT fl
                    ~~~-
                                    AMOUNT
                                               ~~~~~~-
                                                                                  APPL YING JFP                                   Case: 2:20-cv-00130
                                                                                                                                  Assigned To : Stewart, Ted
                                                                                                                                  Assign. Date : 2/26/2020
                                                                                                                                  Description: Onyx Lifestyle v. First
                                                                                                                                  Data Merchant Services et al
